J-A19025-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KHALIF GOLDWIRE,                           :
                                               :
                       Appellant.              :   No. 2580 EDA 2018


        Appeal from the Judgment of Sentence Entered, April 12, 2018,
            in the Court of Common Pleas of Philadelphia County,
            Criminal Division at No(s): CP-51-CR-0006612-2015.


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and STEVENS*, P.J.E.

MEMORANDUM BY KUNSELMAN, J.:                        FILED NOVEMBER 06, 2019

        Khalif Goldwire appeals from the judgment of sentence imposed

following his conviction of possession with intent to deliver a controlled

substance (“PWID”).1 We affirm.

        The trial court summarized the relevant facts as follows:

              In April of 2015, the Narcotics Field Unit of the Philadelphia
        Police Department was conducting surveillance of a residence at
        3820 Wallace Street in Philadelphia and using the assistance of a
        confidential informant [(“CI”)].     On April 16, 2015, Officer
        [Gregory] Stevens instructed the [CI] to call telephone number
        (215) 303-6647. After a male answered the phone, had a drug-
        related conversation with the [CI], and confirmed that he was
        home, the [CI] was given prerecorded buy money and sent to the
        residence. Officer Stevens witnessed the [CI] knock on the door
        of the residence, [Goldwire] open the door, and then the [CI] and
        [Goldwire] enter the residence together.         The [CI] left the

____________________________________________


1   35 Pa.C.S.A. § 780-113(a)(30).
____________________________________
* Former Justice specially assigned to the Superior Court.
J-A19025-19


      residence approximately three minutes later and returned to
      Officer Stevens, turning over two packets of crack cocaine.

            On April 21, 2015, Officer Stevens again had the [CI] call
      the same number that he called for the previous buy, and again,
      a male answered the phone and said that he was home. The [CI]
      was given prerecorded buy money and sent to the residence.
      Officer [Jason] Yerges, who was assisting Officer Stevens,
      witnessed the [CI] approach [Goldwire], who was sitting outside
      of the residence, and hand [Goldwire] the buy money. [Goldwire]
      and the [CI] then went into the residence, and the [CI] left
      approximately two minutes later. The [CI] then returned to
      Officer Yerges and turned over two packets of crack cocaine.

             On April 30, 2015, Officer Stevens again had the [CI] call
      the same number that he had called for the two previous buys.
      Again, a male answered and said that he was home, and again
      the [CI] was given prerecorded buy money and sent to the
      residence. As the [CI] approached the residence, Officer Stevens
      saw [Goldwire] leave the residence and stand on the front steps.
      When the [CI] approached [Goldwire], the [CI] gave [Goldwire]
      the prerecorded buy money and [Goldwire] in exchange handed
      the [CI] some small objects, which Officer Stevens believed to be
      narcotics. The [CI] then returned to Officer Stevens and gave the
      officer four packets of crack cocaine.

             On May 1, 2015, Philadelphia police executed a search
      warrant at 3820 Wallace Street. When police were approaching
      the residence, [Goldwire] was leaving the location and carrying
      two trash bags. [Goldwire] was arrested and police searched his
      person, recovering a cell phone, $204, and a key that unlocked
      the front door of the residence. Officer Stevens dialed the
      telephone number that the [CI] had called for each of the
      controlled buys, and confirmed that it was the number for the cell
      phone that they had just recovered from [Goldwire’s] person. A
      search of the trash bags revealed that one bag contained large
      clear vials topped with blue caps, while the other contained
      construction remnants.         In addition, in their search of the
      residence, police recovered a loaded 9mm handgun, a bag of
      ammunition, a bag of marijuana, and a duffel bag containing a
      digital scale, large clear vials topped with blue caps that were filled
      with marijuana, and fifteen packets of crack cocaine.

Trial Court Opinion, 12/18/18, at 2-4 (citations to the record omitted).

                                       -2-
J-A19025-19


       Goldwire was arrested and charged with PWID, along with various other

drug and firearms offenses. Goldwire filed a pretrial motion seeking to compel

the Commonwealth to disclose the identity of the CI. He also filed a motion

to dismiss all charges pursuant to Pa.R.Crim.P. 600(A). The trial court denied

both motions. A jury trial commenced on February 6, 2018, and Goldwire

renewed his Rule 600 motion on that date, which the trial court denied. At

the conclusion of trial, the jury convicted Goldwire of one count of PWID.2 The

trial court sentenced him to one and one-half to four years of imprisonment,

followed by three years of probation. Goldwire filed a timely post-sentence

motion, which the trial court denied. Goldwire thereafter filed a timely notice

of appeal, and both he and the trial court complied with Pa.R.A.P. 1925.

       Goldwire raises three issues for our review:

       A. Did two lower courts err in denying separate motions to dismiss
       under Rule 600(A), where the Commonwealth failed to adequately
       prepare for its witness’s schedules and forced [Goldwire] to wait
       nearly 17 months extra for trial simply because Commonwealth
       witnesses had pre-planned events?

       B. Did the lower court err in deny [sic] [Goldwire’s] motion to
       compel the Commonwealth to produce the identity of its [CI]
       where the [CI] was the sole independent witness, it was a
       participant in the crime, the Commonwealth’s witnesses’
       credibility were called into question, and the Commonwealth failed
       to establish that the [CI] would be in danger should his identity
       be known?


____________________________________________


2 Goldwire was acquitted of possession of a firearm with an altered serial
number. A judgment of acquittal was subsequently granted as to the charge
of possession of a firearm prohibited. The remaining charges were nolle
prossed.

                                           -3-
J-A19025-19


      C. Did the lower court err in admitting a PennDOT record
      purporting to show [Goldwire’s] residence as the home under
      investigation where that record was hearsay and did not qualify
      as a record of regularly conducted activity?

Goldwire’s Brief at 4.

      In his first issue, Goldwire claims the trial court abused its discretion in

denying his Rule 600 motions.        When reviewing a trial court’s Rule 600

decisions, an appellate court will reverse only if the trial court abused its

discretion. Commonwealth v. Bradford, 46 A.3d 693, 700 (Pa. 2012). “An

appellate court will not find an abuse of discretion ‘based on a mere error of

judgment, but rather . . . where the [trial] court has reached a conclusion

which overrides or misapplies the law, or where the judgment exercised is

manifestly unreasonable, or the result of partiality, prejudice, bias or ill-will.’”

Commonwealth v. Gill, 206 A.3d 459, 466-67 (Pa. 2019) (citation omitted).

Our scope of review is limited to the record evidence from the Rule 600 hearing

and the findings of the lower court, viewed in the light most favorable to the

prevailing party. Id.

      In relevant part, Rule 600 requires that trial shall commence within 365

days from the date on which the complaint is filed.             See Pa.R.Crim.P.

600(A)(2)(a). This straightforward calculation is known as the mechanical run

date. Commonwealth v. Thompson, 136 A.3d 178, 182 (Pa. Super. 2016).

However, the Rule further states that “periods of delay at any stage of the

proceedings caused by the Commonwealth when the Commonwealth has

failed to exercise due diligence shall be included in the computation of the


                                       -4-
J-A19025-19


time within which trial must commence. Any other periods of delay shall be

excluded from the computation.”       Pa.R.Crim.P. 600(C)(1).        Thus, the trial

court must determine whether any excludable time exists pursuant to Rule

600(C), and then add the amount of excludable time, if any, to the mechanical

run date to arrive at an adjusted run date. Commonwealth v. Wendel, 165
A.3d 952, 956 (Pa. Super. 2017); see also Commonwealth v. Ramos, 936
A.2d 1097 (Pa. Super. 2007) (explaining that excusable delay is a legal

construct that takes into account delays which occur as a result of

circumstances beyond the Commonwealth’s control and despite its due

diligence).

      If the trial takes place after the adjusted run date, we apply the due

diligence analysis set forth in Rule 600(D). Wendel, 165 A.3d at 956. “Due

diligence is fact-specific, to be determined case-by-case; it does not require

perfect   vigilance   and   punctilious   care,   but   merely   a    showing   the

Commonwealth has put forth a reasonable effort.”            Commonwealth v.

Selenski, 994 A.2d 1083, 1089 (Pa. 2010).           The Commonwealth has the

burden of demonstrating by a preponderance of the evidence that it exercised

due diligence. Commonwealth v. Bradford, 46 A.3d at 701.




                                      -5-
J-A19025-19


       Goldwire contends that, because the criminal complaint was filed on May

2, 2015, the mechanical run date was May 2, 2016.3        He argues that the

Commonwealth caused a delay of 319 days by requesting a continuance on

August 15, 2016, resulting in a new trial date of October 18, 2016.4 He claims

that the Commonwealth was not ready to proceed on August 15, 2016,

because a necessary police officer witness had training. Goldwire asserts that

the Commonwealth failed to disclose the conflict prior to the scheduled trial

date, and that, if it had attempted to reschedule in advance of the trial date,

the delay might have been minimized.

       Goldwire additionally claims that the Commonwealth caused a second

delay of 189 days when it requested another continuance on August 1, 2017,

resulting in a new trial date of February 6, 2018.5 Goldwire argues that the

Commonwealth was not ready to proceed on August 1, 2017, because it was

not aware of the officer’s vacation schedule.      Goldwire asserts that the

cumulative 508 days of delay caused by the Commonwealth were not


____________________________________________


3Goldwire points out that, whereas the mechanical run date should have been
May, 1, 2016, that date fell on a Sunday, thereby making the run date
Monday, May 2, 2016. 1 Pa.C.S.A. § 1908.

4Clearly, the two-month period of time indicated by Goldwire does not total
319 days. Rather, it constitutes a period of sixty-four days.

5 The docket reflects that the Commonwealth filed its motion for continuance
on July 31, 2017, and that, upon granting that motion, the trial court
rescheduled trial to February 5, 2018. The docket further reflects that on
February 5, 2018, the trial date was moved to February 6, 2018, and jury
selection began on that date.

                                           -6-
J-A19025-19


excusable.    According to Goldwire, the Commonwealth violated Rule 600

because it did not act diligently in securing trial dates that its own witness

could not attend, resulting in unexcused delays totaling approximately

seventeen months.

      The trial court considered Goldwire’s Rule 600 claims and determined

that they lack merit. It explained its reasoning as follows:

             Here, the Commonwealth filed its complaint against
      [Goldwire] on May 2, 2015[,] making May 2, 2016[,] the
      mechanical run date. Trial was commenced on February 6, 2018.
      The record establishes, however, that there were multiple delays
      that were not attributable to a lack of Commonwealth due
      diligence. First, there were delays that clearly resulted from
      judicial delay: the period from the filing of the complaint on May
      2, 2015[,] to May 18, 2015, which was the first date given for
      [Goldwire’s] preliminary hearing; the period after the case was
      held for court on June 29, 2015[,] to [Goldwire’s] arraignment on
      July 20, 2015; the period from the arraignment on July 20,
      2015[,] to the first pre-trial conference on August 19, 2015; and
      the period, from October 18, 2016[,] to December 19, 2016, when
      the trial was continued to December because the [c]ourt had a
      scheduling conflict. In addition, some delay was attributable to
      [Goldwire], and therefore excludable: the period from August 19,
      2015[,] to September 17, 2015, when [Goldwire] filed and
      litigated a motion to quash, and the period from December 19,
      2016[,] to August 1, 2017, when the trial was continued because
      defense counsel was unavailable due to a scheduling conflict.
      These delays result in a total of 383 days that must be added to
      the mechanical run date.

           The [c]ourt also ruled to be excludable, over the objection
      of [Goldwire], three additional periods of delay. [Goldwire]
      contended that each of these periods of delay was caused by the
      Commonwealth’s failure to act with due diligence.            First,
      [Goldwire] argued that the period from June 9, 2015[,] to June
      29, 2015, when [Goldwire’s] preliminary hearing was continued
      because Officer Stevens was ill, should not be excusable. fn
      ___________________________________________________


                                     -7-
J-A19025-19


           fn.While the court docket states that the preliminary
           hearing was continued due to a “necessary officer not
           available,” the Commonwealth clarified during the
           third hearing on [Goldwire’s] motion to dismiss that
           its file indicated that Officer Stevens was unavailable
           because he was sick. The [c]ourt permitted the
           introduction of the file under the business records
           exception to the hearsay rule. See Pa.R.E. 803(6);
           N.T. 2/6/18 at 29; Commonwealth Exhibit 1.

            However, “[i]t is well-settled that the Commonwealth
     cannot be held to be acting without due diligence when a witness
     becomes unavailable due to circumstances outside of its control.”
     Wendel, 165 A.3d at 957 (internal quotations omitted). In
     addition, [Goldwire] argued that the 319-day period from October
     1, 2015[,] to August 15, 2016[,] was not excusable because on
     October 1, 2015, the Commonwealth agreed to an August 15,
     2016[,] trial date, but then requested a continuance on the day of
     trial due to the unavailability of Officer Stevens, who was in
     mandatory FBI training at the time. Similarly, [Goldwire] argued
     that the 189-day period from August 1, 2017[,] to the date that
     [Goldwire’s] trial began, February 6, 2018, was not excusable
     since the Commonwealth requested a continuance from the
     August 1, 2017[,] trial date because Officer Stevens was on
     vacation.    However, the Commonwealth represented to the
     [c]ourt that it was not aware of Officer Steven’s FBI training or his
     scheduled vacation, because the officer was detailed to the FBI,
     and FBI scheduling does not appear in the Commonwealth’s
     system. Accordingly, the [c]ourt found that the periods were
     excusable because the unavailability of Officer Stevens was due
     to circumstances outside of the Commonwealth’s control and not
     attributable to a lack of due diligence. See Wendel, 165 A.3d at
     957.

           Accounting for the above delays, totaling 528 days, in
     addition to the 383 days of delay that were attributable to the
     [c]ourt and [Goldwire], leads to an adjusted run date of October
     29, 2018, well after the actual trial date of February 6, 2018.
     Because the adjusted run date had not yet expired on the date
     that [Goldwire’s] trial commenced, his Rule 600 motions were
     properly denied.




                                     -8-
J-A19025-19


Trial Court Opinion, 12/18/18, at 5-7 (some citations to the record omitted,

footnote in original).

      We discern no abuse of discretion in the trial court’s Rule 600

calculations and rulings. The only periods of delay that Goldwire challenges

on appeal are attributable to the unavailability of Officer Stevens due to his

mandatory FBI training and scheduled vacation. The trial court acted within

its discretion in accepting the Commonwealth’s representation that it was

unaware of these conflicts in Officer Steven’s schedule. Having determined

that Officer Stevens became unavailable due to circumstances beyond the

Commonwealth’s control, the trial court did not err in determining that the

delays caused by Officer Steven’s unavailability were excusable.          See

Wendel, 165 A.3d at 957 (holding that officer’s training was beyond the

Commonwealth’s control); see also Commonwealth v. Staten, 950 A.2d
1006 (Pa. Super. 2008) (where an arresting officer was assigned to serve

warrants on the date scheduled for trial, the Commonwealth’s request for a

continuance was “excusable delay”); Commonwealth v. Hyland, 875 A.2d
1175 (Pa. Super. 2005) (where trooper, who was affiant and lead investigator,

was deployed to Iraq, the time attributed thereto was “excusable delay” since

it was beyond the control of the Commonwealth); Commonwealth v.

Brawner, 553 A.2d 458   (Pa.   Super. 1989) (where police       officer’s

unavailability due to vacation was beyond the Commonwealth’s control, the




                                     -9-
J-A19025-19


extension of trial date was “excusable time”).      Thus, Goldwire’s first issue

warrants no relief.

       In his second issue, Goldwire claims the trial court erred in denying his

motion to compel the Commonwealth to reveal the identity of its CI.           Our

standard of review of claims that a trial court erred in denying a request for

disclosure of an informant’s identity is confined to an abuse of discretion. See

Commonwealth v. Washington, 63 A.3d 797, 801 (Pa. Super. 2013).

       The Commonwealth enjoys a qualified privilege to withhold the identity

of a confidential source. Commonwealth v. Marsh, 997 A.2d 318, 321 (Pa.

2010); Commonwealth v. Bing, 713 A.2d 56, 58 (Pa. 1998). In order to

overcome this qualified privilege and obtain disclosure of a confidential

informant’s identity, a defendant must first establish, pursuant to Pa.R.Crim.P.

573(B)(2)(a)(i),6 that the information sought is material to the preparation of


____________________________________________


6 Under Pennsylvania Rule of Criminal Procedure 573, a trial court has the
discretion to require the Commonwealth to reveal the names and addresses
of all eyewitnesses, including confidential informants, where a defendant
makes a showing of material need and reasonableness:

       (a) In all court cases, except as otherwise provided in Rule 230
       (Disclosure of Testimony Before Investigating Grand Jury), if the
       defendant files a motion for pretrial discovery, the court may order
       the Commonwealth to allow the defendant’s attorney to inspect
       and copy or photograph any of the following requested items,
       upon a showing that they are material to the preparation of the
       defense, and that the request is reasonable:

       (i) the names and addresses of eyewitnesses....

Pa.R.Crim.P. 573(B)(2)(a)(i).

                                          - 10 -
J-A19025-19


the defense and that the request is reasonable.                 Commonwealth v.

Roebuck, 681 A.2d 1279, 1283 (Pa. 1996). The defendant need not predict

exactly what the informant will say, but he must demonstrate a reasonable

possibility the informant could give evidence that would exonerate him. Id.

More than a mere assertion that disclosure of the informant’s identity might

be helpful is necessary. Commonwealth v. Herron, 380 A.2d 1228, 1230

(Pa. 1977). To prove the information is material, “[t]he defendant must lay

an evidentiary basis or foundation that the confidential informant possesses

relevant information that will materially aid the defendant in presenting his or

her defense and that the information is not obtainable from another source.”

Commonwealth v. Ellison, 213 A.3d 312, 317 (Pa. Super. 2019) (quoting

Commonwealth v. Hritz, 663 A.2d 775, 780 (Pa. Super. 1995)).

        Only after the defendant shows that the identity of the confidential

informant is material to the defense is the trial court required to exercise its

discretion to determine whether the information should be revealed by

balancing relevant factors.     Bing, 713 A.2d at 58; Roebuck, 681 A.2d at

1283.     The determination regarding whether disclosure should be made

depends     on   the   particular   circumstances   of   each    case,   taking   into

consideration the crime charged, the possible defenses, the possible

significance of the informer’s testimony, and other relevant factors essential

to a fair balancing of the competing interests involved. Marsh, 997 A.2d at

321. This balance is initially weighted toward the Commonwealth in order to


                                       - 11 -
J-A19025-19


preserve the public’s interest in effective law enforcement. Bing, 713 A.2d at

58.   However, the balance militates in favor of disclosure where “the only

eyewitness to the entire transaction other than the confidential informant was

a police officer.” Roebuck, 681 A.2d at 1284 (citation omitted). On the other

hand, the fact that there were numerous observations of the seller, although

not legally determinative, weighs in favor of maintaining the Commonwealth’s

privilege.   Bing, 713 A.2d at 60; Roebuck, 681 A.2d at 1284 n.8.

Additionally, the safety of the confidential informant is a controlling factor in

determining whether to reveal his identity. Marsh, 997 A.2d at 324.

      Goldwire claims that he established that disclosure of the Cl’s identity

was material to his defense and reasonable. He asserts that when the CI

made buys, a single officer surveilled the transaction from a distance of

approximately 80 feet, and that the line of sight for the surveillance was

potentially compromised.     Goldwire argues that the credibility of all of the

officers involved and their ability to properly identify the seller were called into

question by a neighbor, who testified at the motions hearing that there was

nothing in Goldwire’s hands as he walked out of the house immediately before

he was arrested.       Goldwire also points out that he was not arrested

immediately following any of the purchases, but instead was arrested on the

day after the last transaction under circumstances that were in dispute, given

the neighbor’s testimony. Goldwire contends that the Commonwealth failed

to establish any specific danger that the CI might suffer if the CI’s identity was


                                      - 12 -
J-A19025-19


disclosed, and that Officer Stevens, who was cross-deputized with a federal

agency, had additional resources to protect the CI.

      The trial court addressed Goldwire’s second issue and determined that

it lacks merit. It explained its reasoning as follows:

             At a hearing held on the motion, . . . Officer Stevens testified
      that during two of the controlled buys, on April 16, 2015[,] and
      April 30, 2015, he was conducting surveillance approximately
      eighty-feet away from the property and personally observed the
      interactions between [Goldwire] and the [CI]. Moreover, Officer
      Stevens testified that during the April 21, 2015[,] controlled buy,
      Officer Yerges and Officer Woertz conducted surveillance and
      observed the interactions between [Goldwire] and the [CI], and
      reported the information back to Officer Stevens. Finally, the
      officer confirmed that during at least two of the buys, there were
      civilian males across the street from the 3820 Wallace Street
      property.

            In addition to the Commonwealth’s evidence, [Goldwire]
      presented the testimony of Cordella McFadden, who stated that
      she was present when police executed the search warrant at 3820
      Wallace Street. McFadden testified that she was outside when she
      heard an officer say, “There he go,” and then saw an officer run
      towards [Goldwire], who was standing outside his property.

            Based on the above evidence, the [c]ourt properly found
      that [Goldwire] did not make the requisite threshold showing. Not
      only did Officer Stevens personally observe two of the controlled
      buys, but two other officers observed [Goldwire] in the third
      controlled buy, corroborating Officer Stevens’s identification. In
      addition, McFadden’s testimony that officers recognized
      [Goldwire] immediately prior to executing the search warrant,
      corroborated the officers’ prior identifications. Finally, there were
      multiple civilians who were at the scene during these buys and
      could have been called as witnesses.

            Furthermore, although [Goldwire] failed to make the
      requisite threshold showing, the [c]ourt noted that in any event it
      would be a danger to reveal the informant’s identity, as Officer
      Stevens explained that in his experience, other informants who
      have had their identities compromised were “beat up, stabbed,

                                      - 13 -
J-A19025-19


       one had... [h]is car firebombed. One was actually killed[.]” Thus,
       the [c]ourt properly denied [Goldwire’s] motion to compel
       disclosure of the [CI].

Trial Court Opinion, 12/18/18, at 9-10 (citations to the record omitted).

       We discern no abuse of discretion by the trial court in denying Goldwire’s

motion to compel disclosure of the CI’s identity. Goldwire failed to make a

threshold showing that the CI possessed relevant information that would

materially aid him in presenting his defense, and that the information was not

obtainable from another source. See Ellison, 213 A.3d at 317. Indeed, he

provides no explanation whatsoever as to what type of information the CI

could have possessed that would have aided his case. As Goldwire failed to

demonstrate a reasonable possibility the CI could give evidence that would

exonerate him, the trial court was not required to balance relevant factors

before denying his motion to compel. Bing, 713 A.2d at 58; Roebuck, 681
A.2d at 1283. Accordingly, Goldwire’s second issue merits no relief.7

       In his third issue, Goldwire claims the trial court abused its discretion in

admitting into evidence a PennDOT record (Exhibit 27) which showed


____________________________________________


7 Moreover, even if Goldwire had made the requisite threshold showing,
several factors would have weighed in favor of maintaining the
Commonwealth’s privilege. For example, Officer Stevens’s identification of
Goldwire as the seller was corroborated by Officers Yerges and Woertz. See
Bing, 713 A.2d at 60 (holding that numerous observations of the seller weighs
in favor of maintaining the Commonwealth’s privilege). Additionally, Officer
Stevens testified regarding the potential dangers faced by the CI if his identity
was disclosed. See Marsh, 997 A.2d at 324 (holding that safety of the
confidential informant is a controlling factor in determining whether to reveal
his identity).

                                          - 14 -
J-A19025-19


Goldwire’s address as 3820 Wallace Street, Philadelphia, PA 19104.          Our

standard of review concerning the admissibility of evidence is well-settled:

“The admission of evidence is solely within the discretion of the trial court,

and a trial court’s evidentiary rulings will be reversed on appeal only upon an

abuse of that discretion.” Commonwealth v. Woodard, 129 A.3d 480, 494

(Pa. 2015).

       Goldwire argues the PennDOT record was improperly introduced

through the testimony of Officer Stevens, after he testified that he conducted

a driver’s license check on Goldwire. According to Goldwire, the PennDOT

record was not adequately certified because the Commonwealth did not

qualify Officer Stevens as an appropriate custodian or other qualified witness.8

On this basis, he argues that the trial court abused its discretion in admitting

the PennDOT record, which constitutes inadmissible hearsay evidence.

Goldwire further contends that the erroneous admission of the PennDOT

record was not harmless because it was “the primary vehicle by which the

Commonwealth could show dominion and control over the contraband stored

in the house.” Goldwire’s Brief at 25-26.




____________________________________________


8 In making this argument, Goldwire apparently claims that the PennDOT
record was not admissible as a business record under Pa.R.E. 803(6).
However, as we explain below, the trial court did not admit the PennDOT
record under Rule 803(6). Thus, we need not consider that exception to the
hearsay rule.

                                          - 15 -
J-A19025-19


        The trial court addressed Goldwire’s third issue and determined that it

lacks merit. It explained its reasoning as follows:

              At trial, over [Goldwire’s] objection, the [c]ourt permitted
        the Commonwealth to introduce [Goldwire’s] driver’s license
        abstract from 2016, which was produced by PennD[OT] and
        obtained through the Pennsylvania Justice Network (“JNET”). The
        abstract showed that [Goldwire’s] address at the time was 3820
        Wallace Street.

               The Pennsylvania Motor Vehicle Code provides that any
        abstract of records maintained by PennD[OT] are [sic] admissible
        in evidence when offered by any authorized user of such records.
        75 Pa.C.S. § 6328.[9] Authorized users include local police and
        district attorneys. Id. Accordingly, the driver’s license abstract
        from PennD[OT] was properly admitted. See Commonwealth v.
        Carr, 887 A.2d 782, 783 (Pa. Super. 2005).

Trial Court Opinion, 12/18/18, at 11-12 (citations to the record omitted,

footnote added).



____________________________________________


9   Section 6328 provides:

        The department may send to any authorized user by electronic
        transmission any certification of record or abstract of records
        maintained by the department. Permissible uses shall include, but
        not be limited to, certifications of driving records and motor
        vehicle records. The department may also certify electronically
        any documents certified to it electronically. Authorized users
        include State and local police, district attorneys, employees of the
        department and the Office of Attorney General and other persons
        or entities as determined by the department and listed by notice
        in the Pennsylvania Bulletin. In any proceeding before the
        courts or administrative bodies of this Commonwealth,
        documents certified by the department under this section
        and offered into evidence by an authorized user shall be
        admissible into evidence.

75 Pa.C.S. § 6328 (emphasis added).

                                          - 16 -
J-A19025-19


      We discern no abuse of discretion by the trial court in determining that

the PennDOT record was admissible pursuant section 6328. As a member of

the Philadelphia Police Department, Officer Stevens was permitted to

introduce the PennDOT record. See Carr, 887 A.2d at 783 (holding that the

trial court did not err in permitting the officer to produce appellant’s driving

record via a JNET report, since “information received as a result of that access

can be presented in court by any member of the department because the

department is, by statute, defined as an authorized user”).        Accordingly,

Goldwire’s final issue warrants no relief.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/6/19




                                     - 17 -